Title: From Thomas Jefferson to United States Senate, 5 March 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the US.
                        Mar. 5. 06.
                  
                        According to the request of the Senate expressed in their resolution of the 3d. inst. I now transmit the
                            extract of a letter from the Secretary of State to the Minister Plenipotentiary of the US. at Paris, the answer to that
                            letter, & two letters from Henry Waddell a citizen of the US. relative to the interference of the sd minister in the
                            case of the ship New Jersey, & to the principles alledged to have been laid down by him on that occasion.
                        There are in the office of the department of state several printed memorials in this case by the agent of
                            those interested in the ship, which are voluminous, & in French. if these be within the scope of the request of the
                            Senate, the printed copies can be sent in immediately: but if translations be necessary, some considerable time will be
                            requisite for their execution. on this subject any further desire which the Senate shall think proper to express, shall be
                            complied with.
                        
                            Th: Jefferson
                            
                            
                        
                    